1

2                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

3
                                                                      Jun 17, 2021
4                                                                         SEAN F. MCAVOY, CLERK




5                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     EDWARD LANE HART,
                                                   NO: 2:20-CV-00465-RMP
8                               Petitioner,
                                                   ORDER DISMISSING SECOND
9           v.                                     AMENDED PETITION

10    JAMES KEY

11                              Respondent.

12

13         By Order filed February 8, 2021, the Court granted Petitioner Edward Lane

14   Hart, the opportunity to amend his pro se Petition for Writ of Habeas Corpus by a

15   Person in State Custody pursuant to 28 U.S.C. § 2254. ECF No. 7. Petitioner, a

16   prisoner at the Airway Heights Corrections Center, had filed both an initial petition

17   on December 16, 2020, ECF No. 1, and an amended petition on January 4, 2021,

18   ECF No. 4. A third party paid the filing fee on December 22, 2020.

19         The Court proceeded with the initial petition as the operative petition in this

20   action, advised Petitioner of its deficiencies and allowed him to amend. ECF No.

21   7. Following an extension of time, Petitioner filed his Second Amended Petition


     ORDER DISMISSING SECOND AMENDED PETITION -- 1
1    with attachments on June 3, 2021. ECF No. 12. Petitioner presented the First

2    Amended Petition in a random fashion. The page numbers are not sequential, and

3    he did not provide clear and concise assertions regarding the procedural history of

4    his case in the state courts. After careful review of Petitioner’s submissions, the

5    Court finds that he has failed to cure the deficiencies of his initial and amended

6    petitions, and he is not entitled to relief in this Court.

7           Petitioner challenges his 2017 Chelan County jury convictions for second-

8    degree child rape and second-degree child molestation. ECF No. 12 at 1. He

9    indicates that additional charges of first-degree child rape and first-degree child

10   molestation were “dropped” prior to the jury’s verdict. Id. at 7. He was sentenced

11   to 132 months of incarceration. Id. at 1.

12          Petitioner states that he pursued a direct appeal, but provides two separate

13   case numbers, 362850 and 353818, indicating a motion to dismiss was denied and

14   citing Revised Code of Washington (“RCW”) 9A.04.080, Washington’s statute of

15   limitations regarding various sexual offenses. ECF No. 12 at 7. Mr. Hart avers

16   that he pursued review in the state Supreme Court in case number 96482-3, for

17   which he states a motion was denied on October 1, 2019. Id. at 7. He also

18   provides a result date of March 13, 2020, asserting that he believed he had raised a

19   “statute of limitation” argument. Id. at 6. He states that he did not file a petition

20   for certiorari in the United States Supreme Court. Id.

21


     ORDER DISMISSING SECOND AMENDED PETITION -- 2
1          Petitioner also maintains that he filed a Personal Restraint Petition, again

2    referencing case number 362850, on May 23, 2019, raising rules of appellate

3    procedure as his grounds for relief. ECF No. 12 at 6. He does not provide

4    information regarding the result of this Petition. Id. at 6, 9. At this time, the Court

5    will presume, without deciding, that the federal habeas petition is timely under 28

6    U.S.C. § 2244(d).

7          As his sole basis for federal habeas relief, Petitioner asserts “statatute [sic] of

8    limitation,” ECF No. 12 at 8. Although it is not clear from his submissions that

9    Petitioner has exhausted this claim to the Washington State Supreme Court, the

10   Court may deny Petitioner's ex post facto claim on the merits pursuant to 28 U.S.C.

11   § 2254(b)(2).

12         As supporting facts for his statute of limitations assertion, Petitioner

13   challenges the testimony of the child victim regarding her age at the time of the

14   crimes. ECF No. 12 at 8. In a different section of the petition form, as supporting

15   facts of an unspecified “GROUND FOUR,” Petitioner asserts that “from what I

16   have found out about statute of limitations is that it estabish time limits for starting

17   a criminal proceedings[.] A statutes of limitation generally start to run on the date

18   that the crimes are commited [sic]. If the applicable time limit expires before

19   criminal proceeding being charges cannot be filed. My Aleged crim. charges were

20   from 2002 to 2004F. The state of Wash to go retroactively, AND change the rules

21   in the mitel is no fair to me or eneyone elis .” Id. at 15 (as written in original).


     ORDER DISMISSING SECOND AMENDED PETITION -- 3
1          The Court takes judicial notice of Petitioner’s direct appeal in Court of

2    Appeals No. 35381-8-III. 1 On October 8, 2018, Division III of the Court of

3    Appeals noted that in 2016, Mr. Hart was prosecuted and convicted for crimes

4    committed between 2002 and 2004. See State v. Hart, 5 Wn. App. 2d 1031, 2018

5    WL 4761271, at *5 (Oct. 2, 2018), review denied 192 Wash.2d 1024 (Mar. 6,

6    2019) (No. 96482-3). There is no indication that Mr. Hart asserted his statute of

7    limitations argument in this direct appeal. Id.

8          In a letter attached to the Second Amended Petition, Petitioner contends that

9    the state statute of limitations as to his crimes expired six years after their

10   commission, and before the state legislature expanded the limitations period in

11   2009. ECF No. 12-1 at 2. Petitioner asserts that “Federal law dose [sic] not permit

12   the State of Washington to go retroctively [sic].” Id. He claims that the charges

13   brought in 2016 were time-barred, and, therefore, his prosecution was unlawful. Id.

14   at 2. Petitioner invites the Court to look at the retroactive application of the

15   legislative enactment. Id. at 3.

16         “The Constitution's two Ex Post Facto Clauses prohibit the Federal

17   Government and the States from enacting laws with certain retroactive effects.”

18   Stogner v. California, 539 U.S. 607, 610 (2003). The Supreme Court has held that

19

20   See Headwaters Inc. v. U.S. Forest Service, 399 F.3d 1047, 1051 n. 3 (9th Cir.
     1



21   2005) (“Materials from a proceeding in another tribunal are appropriate for judicial
     notice.”) (internal quotation marks and citation omitted).

     ORDER DISMISSING SECOND AMENDED PETITION -- 4
1    “a law enacted after expiration of a previously applicable limitations period

2    violates the Ex Post Facto Clause when it is applied to revive a previously time-

3    barred prosecution.” Id. at 632–33. The Supreme Court explicitly stated, however,

4    that its holding in Stogner “does not affect” “extensions of unexpired statutes of

5    limitations.” Stogner, 539 U.S. at 618.

6          Here, when the State legislature extended the applicable statute of

7    limitations in 2009, see RCW 9A.04.080, that limitations period had not yet

8    expired as to crimes committed in 2004, which was within the range of dates of the

9    offenses for which Mr. Hart was prosecuted. Because the limitations period for

10   bringing the prosecution was expanded before it expired, Petitioner’s contention

11   that the charges brought against him in 2016 were time-barred is without merit.

12         Because it plainly appears from the Second Amended Petition and the

13   attached exhibits that Petitioner is not entitled to relief in this Court, IT IS

14   ORDERED that the Second Amended Petition, ECF No. 12, is DISMISSED

15   pursuant to Rule 4, Rules Governing Section 2254 Cases in the United States

16   District Courts.

17                                  CORRESPONDENCE

18         On June 14, 2021, the Court received an undated letter from Mr. Hart that

19   references electronic filings made on April 3 of an unspecified year. There is no

20   record of anything being filed electronically in this case in April 2021. Rather, a

21   letter received on May 4, 2021, ECF No. 10, was liberally construed as a motion


     ORDER DISMISSING SECOND AMENDED PETITION -- 5
1    for extension of time to comply with the Order to Amend Petition and was granted

2    on May 5, 2021. ECF No. 11.

3          To the extent that Petitioner is asserting interference with his mail, he has

4    failed to present facts showing how any alleged interference caused actual injury to

5    his litigation. See Lewis v. Casey, 518 U.S. 343, 353–55 (1996). An “actual

6    injury” is defined as “actual prejudice with respect to contemplated or existing

7    litigation, such as the inability to meet a filing deadline or to present a claim.” Id.

8    at 348. If Petitioner wishes to challenge the handling of his mail or the conditions

9    of his confinement, then he must file a separate civil rights action for which he will

10   be required to pay the full filing fee under 28 U.S.C. § 1915(b).

11         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

12   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

13   that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

14   taken in good faith, and there is no basis upon which to issue a certificate of

15   appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

16   appealability is therefore DENIED.

17         DATED June 17, 2021.

18
                                                  s/ Rosanna Malouf Peterson
19                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
20

21


     ORDER DISMISSING SECOND AMENDED PETITION -- 6
